office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 scaf-119247-04 uilc date date to marion k mortensen associate area_counsel salt lake city small_business self-employed cc sb slc from ashton p trice branch chief administrative provisions judicial practice division branch procedure administration cc pa apjp b02 subject request for reconsideration of advice on sec_6702 and its application to returns by military personnel who claimed a foreign_earned_income_exclusion this chief_counsel_advice responds to your request that we reconsider our date advice concerning the review of your draft opinion relating to returns in which the taxpayer is a member of the united_states military and inappropriately claimed a foreign_earned_income_exclusion this advice may not be used or cited as precedent issue whether there is a reasonable_cause exception to the imposition of the frivolous_return penalty under sec_6702 conclusion no scaf-119247-04 facts your draft opinion involves certain united_states military taxpayers who have inappropriately claimed a refund by using form_2555 foreign_earned_income to claim a foreign_earned_income_exclusion under sec_911 this exclusion allows u s taxpayers to exclude foreign_earned_income from taxation in the united_states if the taxpayer earned that income for services performed in a foreign_country the taxpayers returns show that the taxpayers are clearly members of the united_states military and thus their income is not foreign_earned_income however these taxpayers claimed a refund of withheld taxes based on the foreign_earned_income_exclusion specifically you asked us to clarify part of our prior analysis regarding any possible reasonable_cause exception under sec_6702 in light of some additional factual information that was not previously available to us regarding return preparers that may have been involved in the preparation of these returns law and analysis we have considered the additional factual information that you provided to us we agree with your analysis provided in your draft opinion and the request for reconsideration that there is no reasonable_cause exception under sec_6702 we therefore also agree with your proposed handling of this matter case development hazards and other considerations there are no hazards or other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views if you have any further questions please call
